DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on January 29, 2021 is acknowledged.

Summary
Receipt of Applicant’s response to the election requirement filed on January 29, 2021 is acknowledged. Claims 1-8 are pending in this application. Claims 9-22 have been cancelled. All pending claims are under examination in this application. 
 
Claim Objections
	Claim 5 is objected to because of the following informalities: the claim recites the acronym Vitamin E TPGS for -Tocopherol polyethylene glycol succinate. The acronym is not defined in the specification, however, the acronym is well known and would not constitute new matter. When an acronym appears in the claims, it is appropriate to recite the full name, followed by the acronym in parenthesis, such as “-Tocopherol polyethylene glycol succinate (Vitamin E TPGS)” and then recite only the acronym in subsequent reiterations. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "e.g. thiols and phenols" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends from claim 6. Claim 6 recites the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. (WO 2017/033208) in view of Oshlack et al. (US 2003/0229111). 
Saxena discloses an implantable tablet of an opioid antagonist tablet which provides a consistent and controlled amount of naltrexone for 3 to 6 months (page 1).

The total weight of the tablet is disclosed to be 970 mg/tab (page 16).  Therefore, the tablet comprises 765/970= 78.8% Naltrexone. 
The tablet comprises a lubricant selected from stearic acid or glyceryl monostearate or the combination thereof. Stearic acid is used in the amount of 1 mg to 30 mg and glyceryl monostearate is used in the amount of 5 mg to 50 mg (page 7). Therefore, the skilled artisan would be able to optimize and adjust the percentages of each lubricant in order to improve certain processing characteristic such as decreasing the friction, to prevent sticking to tablet punch and to improve the flow properties of the product by reducing interparticulate friction (page 6). 
Regarding claim 2, naltrexone is contained in the tablet in the amount of 500 to 2000 mg (page 12).
Regarding claim 3, as noted above, glyceryl monostearate is a preferred lubricant. 
Regarding claims 4 and 6, the tablet provides a controlled amount of the active at least over a period of 3 months or more (page 12), which is on average 90 days. 
Regarding claim 5, Saxena does not disclose the use of antioxidants recited in the claim. 
Regarding claim 8, the tablet is used to reduce the alcohol and opiate dependency associated with heroin, morphine, codeine, oxycodone, and methadone (page 11). 
Saxena does not disclose the use of ascorbic acid. 
Oshlack discloses naltrexone hydrochloride compositions. The compositions can include a stabilizer. The preferred stabilizer is ascorbic acid (paragraph 0051; claim 27). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615